UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2207



In Re: FRANK MARZULLO,
                                                              Debtor.



BLUM, FRANK & KAMINS COMPANIES, INCORPORATED,

                                               Plaintiff - Appellee,

          versus


FRANK MARZULLO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-99-
3801-MJG, AP-90-5060, AP-91-5169, BK-89-53695)


Submitted:   March 30, 2001                 Decided:   April 24, 2001


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fredric J. Einhorn, Rockville, Maryland, for Appellant.       Steven
Sarfatti, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Marzullo appeals from the district court’s order    af-

firming the bankruptcy court’s determination that the debt Marzullo

owed to Blum, Frank & Kamins Companies, Inc., was not dischargeable

in his bankruptcy case.   In making this determination, the bank-

ruptcy court held that collateral estoppel applied to a default

judgment entered as a discovery sanction by the United States

District Court for the District of Columbia and thus precluded the

redetermination of whether Marzullo’s debt to Blum, Frank & Kamins

was attributable to “money obtained by . . . actual fraud . . . or

embezzlement.”    See 11 U.S.C.A. § 523(a)(2) & (4) (West 1993 &

Supp. 2000).     We have reviewed the parties’ briefs, the joint

appendix, and the lower courts’ opinions and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. Blum, Frank & Kamins Cos. v. Marzullo, Nos. CA-99-3801-MJG;

AP-90-5060; AP-91-5169; BK-89-53695 (D. Md. Aug. 9, 2000). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2